            Case 3:19-cv-05282-TSZ Document 137 Filed 02/05/21 Page 1 of 2




                                                                   THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
 8
     AARON WILLIAMS, on behalf of himself and all
 9   others similarly situated,
                                                           NO. 3:19‐cv‐05282‐TSZ
10                                  Plaintiff,             DECLARATION OF JENNIFER RUST
11                                                         MURRAY IN SUPPORT OF PLAINTIFF’S
            vs.                                            SUPPLEMENTAL BRIEF IN SUPPORT OF
12                                                         MOTION FOR CLASS CERTIFICATION
     PILLPACK LLC,
13
                                    Defendant.
14

15

16          I, Jennifer Rust Murray, declare as follows:
17          1.       I am a member of the law firm of Terrell Marshall Law Group PLLC (“TMLG”),
18   counsel of record for Plaintiff in this matter. I am admitted to practice before this Court and
19   am a member in good standing of the bar of the states of Washington and Oregon.
20   I respectfully submit this declaration in support of Plaintiff’s Supplemental Brief in Support of
21   Motion for Class Certification. Except as otherwise noted, I have personal knowledge of the
22   facts set forth in this declaration and could testify competently to them if called upon to do
23   so.
24          2.       Attached hereto as Exhibit 1 is a true and correct copy of Prospects DM, Inc.’s
25   Ohio business registration.
26

27
     DECLARATION OF JENNIFER RUST MURRAY IN SUPPORT OF
     PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION                TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     FOR CLASS CERTIFICATION ‐ 1                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19‐CV‐05282‐TSZ                                                  www.terrellmarshall.com
            Case 3:19-cv-05282-TSZ Document 137 Filed 02/05/21 Page 2 of 2




 1          I declare under penalty of perjury under the laws of the United States of America that

 2   the foregoing is true and correct.

 3          EXECUTED this 5th day of February, 2021, at Seattle, Washington.

 4

 5
                                                   /s/ Jennifer Rust Murray, WSBA #36983
 6                                                Jennifer Rust Murray, WSBA #36983
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DECLARATION OF JENNIFER RUST MURRAY IN SUPPORT OF
     PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION             TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
     FOR CLASS CERTIFICATION ‐ 2                                         Seattle, Washington 98103‐8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19‐CV‐05282‐TSZ                                               www.terrellmarshall.com
